UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7075



CHANTOMMIE MCBRIDE,

                                              Plaintiff - Appellant,

          versus


STEVE   JONES,   Sergeant,  Anderson      County
Sheriff’s Office; BANNISTER, Anderson     County
Sheriff’s Office; C. J. FULLER, Iver      Police
Department; COLENNA LYNN HAMBY; HARVEY    SAMUEL
GARLAND; RALF ALLEN GESELL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Patrick Michael Duffy, District Judge.
(CA-02-816-9-23)


Submitted:   October 23, 2002            Decided:   November 20, 2002


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chantommie McBride, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chantommie   McBride   appeals   the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                 2